Citation Nr: 0832271	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for a major depressive disorder/post-traumatic stress 
disorder (to include claims for anxiety and chronic 
insomnia) (hereinafter referred to as a "psychiatric 
disability").

2.	Entitlement to an initial rating in excess of 10 percent 
for an anterior cruciate ligament (ACL) tear of the 
right knee.

3.	Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the thoracolumbar 
spine.

4.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a gunshot wound (GSW) to the right 
lower extremity.

5.	Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 2004.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that, in pertinent part, 
granted service connection for a major depressive disorder 
(including claims for anxiety and chronic insomnia), 
evaluated as 30 percent disabling, an ACL tear of the right 
knee (claimed as degenerative joint disease), evaluated as 10 
percent disabling, residuals of a GSW to the right lower 
extremity, evaluated as 10 percent disabling, DJD and DDD of 
the thoracolumbar spine, evaluated as 10 percent disabling, 
and GERD, that was assigned a noncompensable disability 
evaluation.  

Then, in an October 2005 rating decision, the RO awarded a 50 
percent disabiity rating for the veteran's service-connected 
psychiatric disorder, recharacterized as major depressive 
disorder/post-traumatic stress disorder (including claims for 
anxiety and chronic insomnia), and a 20 percent rating for 
the veteran's DJD and DDD of the thoracolumbar spine.  In an 
April 2006 decision, the RO granted the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU), effective from October 
2005.

In January 2008, the Board remanded the veteran's case to the 
RO via the Appeals Management Center in Washington, D.C., to 
comply with his request to testify at a hearing before a 
Veterans Law Judge conducted via videoconference.

In an April 2008 letter, the RO advised the veteran that an 
in-person hearing before a Veterans Law Judge would held in 
June 2008.  The veteran was scheduled for a Board hearing at 
the RO in June 2008, but failed to report and did not request 
that the hearing be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.

The issues of entitlement to increased ratings for 
psychiatric and back disabilities and GERD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected ACL 
tear of the right knee is manifested by subjective 
complaints of pain and swelling, with flare-ups 
approximately twice a week, and clinical findings of 
crepitus, tenderness and painful motion, with flexion of 
the right knee to 90 degrees (active) and 130 degrees 
(passive) and extension to no less than 0 degrees, even 
when considering pain, have been shown.  There is no 
medical evidence of instability or laxity, or locking of 
the right knee.

2.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
residuals of a GSW to the right lower extremity are 
manifested subjective complaints of right calf pain, 
stiffness and weakness in the foot, with clinical 
findings significant loss of muscle tissue in the 
gastrocnemius muscle of the right leg, with absent right 
ankle jerk and diminished knee jerk, but full range of 
right ankle motion, normal hamstring and quadriceps 
strength.  There is muscle weakness described, without 
evidence of bone, tendon, or vascular impairment.  
Moderately severe muscle impairment is more nearly 
approximated, without evidence of severe damage to the 
affected muscle group.


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess 
of 10 percent for an ACL tear of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 
4.71a, Diagnostic Code (DC) 5299-5260 (2007).

2.	With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an initial rating of 
20 percent, but no more, for residuals of a gunshot 
wound to the right lower extremity met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.27, 4.73, DC 8724-5311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March and 
August 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claims for increased initial 
ratings for his service-connected right knee and right lower 
extremity disabilities are being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In January and April 2004 letters, issued prior to the 
October 2004 rating decision, and in December 2005, August 
2006, and May 2008 letters, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.   

However, Vazquez-Flores is not applicable to initial rating 
claims, as in the instant case.  Further, it must be noted 
that the current claims for increase are "downstream issues" 
from the claims for service connection for right knee and 
right lower extremity disorders.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA and non-VA medical records, 
dated from 2004 to 2006, and records from the Social Security 
Administration (SSA), were obtained, and the veteran 
underwent VA examinations in February 2004 and July 2005.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee and lower 
extremity disabilities warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  See also, 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required. 38 C.F.R. § 
4.21 (2007).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2007).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.	Initial Rating in Excess of 10 percent for a Right ACL 
Tear

1.	Factual Background

Service medical records reflect the veteran's complaints and 
diagnosis of, and treatment for, right knee pain.

In February 2004, the veteran underwent a predischarge VA 
orthopedic examination.  According to the examination report, 
he complained of right knee pain with ascending and 
descending stairs and kneeling and squatting.  He was unable 
to run and was able to walk a mile and stand for about one 
hour.  

On examination, range of motion of the veteran's right knee 
was from 0 to 130 degrees.  There was minimal medial and 
lateral joint line tenderness, with a positive Lachman test 
on the right, consistent with an ACL tear.  There was no 
patellofemoral pain or crepitation on the right.  He had 
normal (5/5) hamstring and quadriceps strength on the right.  

A December 2004 private medical record indicates that results 
of a bone scan of the veteran's whole body showed hot DJD at 
the right medial knee.

In July 2005, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records, including 
the history of right knee twisting injury in service.  The 
veteran said he had recurring knee swelling since his initial 
injury and had the knee drained of fluid several times.  He 
received no current knee medication or treatment and had 
constant pain with flare ups twice a week.  He did not use an 
assistive aid to walk and was able to stand for 15 to 30 
minutes and walk one quarter of a mile.  There was no 
deformity, giving way, instability, stiffness, weakness, 
locking, dislocation, or subluxation.  The veteran had weekly 
severe flare-ups of knee pain.  His knee had no effect on his 
occupation as he was retired; the knee prevented his 
participation in sports and recreation.  

On examination, the veteran's gait was antalgic with no 
evidence of abnormal weight bearing.  Range of motion of the 
knee was flexion from 0 to 90 degrees (active), and from 0 to 
130 degrees (passive), with additional limitation of motion 
with repetition from 0 to 80 degrees, limited by pain.  
Extension was to 0 degrees with no additional limitation on 
repetitive use.  There was no inflammatory arthritis or joint 
ankylosis.  There was crepitus, edema, tenderness, and 
painful movement of the right knee.  There was no patellar or 
meniscus abnormality.  X-rays showed his right knee with 
degenerative changes.  The diagnoses were ACL tear with 
effusion and degenerative joint disease of the right knee.  
It was noted that the right knee disability had mild effects 
on the veteran's ability to travel and do chores, prevented 
him from exercising and participating in sports and 
recreation, and had no effects on his ability to perform 
activities of daily life.  



2.  Legal Analysis

The veteran's service-connected right knee disability is 
currently assigned a 10 percent rating under DC 5299-5260.

DC 5003 (5010) provides that traumatic-degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. § 4.71a, DC 5003, 5010 (2007).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

38 C.F.R. § 4.71a, DC 5257 (2007) provides for assignment of 
a 10 percent rating when there is slight recurrent 
subluxation or lateral instability; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent rating when there is severe 
recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, DCs 5260 and 5261 (2007).  Under DC 5260, a 
noncompensable rating is provided when flexion of the leg is 
limited to 60 degrees; a 10 percent rating is warranted when 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is granted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is granted when extension is limited to 10 degrees; a 
20 percent rating is awarded when extension is limited to 15 
degrees; a 30 percent rating is granted when extension is 
limited to 20 degrees; a 40 percent rating is granted when 
extension is limited to 30 degrees; and a 50 percent rating 
is awarded when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2007).

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that an initial 
evaluation in excess of 10 percent under DC 5260 or 5261, for 
limitation of motion for the right knee disability, would not 
be warranted.  At the time of the February 2004 VA pre-
discharge examination, the veteran was noted to have range of 
motion from 0 to 130 degrees for the right knee.  At the time 
of the July 2005 VA examination, the veteran had 90 degrees 
of active flexion and 130 degree of passive flexion in his 
right knee and his extension was to 0 degrees.  In addition, 
the VA examiner stated that with repetitive motion, there was 
no limitation of motion.  Such findings represent no more 
than minimal and intermittent loss of knee motion.  

Thus, a rating in excess of 10 percent would not be warranted 
under either DC 5260 or 5261, for the veteran's service-
connected right knee disability, as the veteran has not been 
shown to have flexion limited to 45 degrees or extension 
limited to 10 degrees at any VA examination or outpatient 
treatment visit.  Moreover, the July 2005 VA examiner 
indicated that repetitive use of the knee showed no 
additional loss of motion. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board is sympathetic to the 
veteran's beliefs as to the severity of his right knee pain.  
Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
right knee disability are contemplated in the 10 percent 
rating currently assigned for limitation of knee motion.  
There is no indication that pain, due to disability of the 
right knee causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO 
even when considering the findings of the VA examiner at the 
time of the veteran's most recent VA examination and the 
other objective evidence.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.

Further, the criteria for a separate evaluation in excess of 
10 percent based on lateral instability or subluxation under 
DC 5257, for the right knee, have not been met as the veteran 
has not been found to have even moderate subluxation or 
lateral instability at the time of any VA examination or 
outpatient visit.  At the time of the February 2004 VA 
examination, Lachman's sign was positive on the right, 
considered consistent with an ACL tear.  

Although, at the time of his July 2005 VA examination, there 
was no instability or subluxation reported and the veteran 
denied any locking.

Thus, an increased evaluation under DC 5257 for right knee 
laxity would not be warranted as the veteran has not been 
shown to have moderate instability or subluxation at any time 
for the right knee.  Nor is there evidence of any bone 
deformity or ankylosis such as to warrant an increased rating 
under another diagnostic code.  

The preponderance of the objective and competent medical 
evidence of record is against the veteran's claim for a 
rating in excess of 10 percent for an ACL tear of the right 
knee (limitation of motion).  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

2.	An Initial Rating in Excess of 10 Percent for 
Residuals of a Gunshot Wound  to the Right Lower 
Extremity

a)	Factual Background

Service medical records reflect that, in 1983 in Grenada, the 
veteran sustained a high velocity GSW to the right calf that 
caused a small entrance wound on the lateral aspect of the 
leg and a jagged exit wound on the medial aspect of the leg.  
He underwent initial debridement and a four compartment 
fasiotomy and was transferred to a hospital where he received 
blood transfusions and further wound debridement.  He did 
well postoperatively with no complications and was evacuated 
to a hospital in the United States where he complained only 
of right lower extremity pain.  When examined at that time, 
there was no gross infection or contamination of the wound 
and no necrotic tissue present.  Treatment included 
intravenous antibiotics and surgical partial closure of the 
fasciotomies.  He also underwent split thickness skin 
grafting of his wounds.  He was hospitalized for more than 
two weeks and then placed on convalescent leave for 30 days.  
He subsequently returned to service for 20 more years with a 
permanent profile due, in part, to his GSW indicating no 
parachute jumping and limited walking or marching.     

During the February 2004 pre-discharge orthopedic examination 
performed by VA, it was noted that the veteran's GSW to the 
right leg had a significant soft tissue loss and muscle loss 
that required multiple surgeries including skin grafting.  
The veteran continued to have a significant defect in his 
calf muscle on the right side, pain in the calf muscle, 
especially with plantar flexion any kind of toe raises, and 
had right calf weakness and easy fatigue.  

On examination of the veteran's right lower extremity, he had 
4/5 strength of his calf musculature and there was no muscle 
herniation.  He had full range of right ankle motion.  He had 
normal (5/5) hamstring and quadriceps strength on the right.  
Diagnoses included residuals of right lower extremity gunshot 
wound.

A February 2004 VA neurological examination report indicates 
that the veteran lost considerable tissue from the 
gastrocnemius muscle.  He complained of right calf stiffness 
and weakness in the foot.  Examination of the lower 
extremities disclosed a significant loss of muscle tissue, 
particularly in the gastrocnemius muscle in the right leg.  
The psoas muscle seemed to be strong and unaffected.  Right 
ankle jerk was absent and knee jerk was diminished.  The 
examiner said the veteran had evidence of absence of the 
right gastrocnemius muscle, due to the GSW with attendant 
weakness in the right lower extremity as the result of the 
absence of his gastrocnemius muscle.

The service records further show that, in March 2004, the 
veteran was treated for a fever, with edema and tenderness of 
the right lower extremity.  Results of a March 2004 
ultrasound of the veteran's right lower extremity revealed no 
evidence of deep vein thrombosis. Other radiologic tests 
performed at that time showed that his right ankle and foot 
were normal, and there was a metallic foreign body in the 
right mid calf.

In July 2005, the veteran underwent a VA examination for his 
right lower extremity muscle disability.  His history of 
treatment for the right lower leg GSW was reviewed. The 
examiner noted that the veteran sustained a smaller caliber 
single shot to his right gastrocnemius with a through and 
through injury that was not infected prior to healing and 
that had no associated bone, nerve, vascular, or tendon 
injuries.  The veteran complained of muscle cramping with 
pain ever since and had a weekly flare up of moderate pain 
that lasted a few minutes.  He denied receiving any current 
treatment for his right lower extremity.  Currently, there 
was weakness but no uncertainty of movement, pain, increased 
fatigability, decreased coordination or other symtoms.  

On examination, there was loss of deep fascia or muscle 
substance, or atrophy, in that the veteran's right calf 20 
centimeters above the mallelous was 34 centimeters versus 37 
for the left lower extremity.  There was no intermuscular 
scarring and essentially normal muscle function.  There were 
no residuals of tendon or bone damage and no joint motion 
limited by muscle disease or injury.  The examiner said the 
veteran had an injury to MG XI, the triceps surae 
(gastrocnemius and soleus) in the right foot and leg with 
tissue loss but no muscle herniation and muscle strength was 
four (4).  The diagnosis was moderate GSW injury to the 
gastrocnemius muscle.  The right lower extremity muscle 
disability prevented the veteran from exercising and 
participating in sports and recreation, but had no effect on 
his activities or daily life.

                                                 b) Legal 
Analysis

The current VA regulations relating to muscle injuries 
provide, in pertinent part:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 38 
C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 

See 38 C.F.R. § 4.56 (2007).

The veteran's lower right leg GSW residuals are been rated 
under DC 8724-5311, injury to Muscle Group XI.  DC8724 
addresses neuralgia of the internal popliteal nerve (tibial).  
See 38 C.F.R. § 4.124a, DC 8724 (2007).  Muscle Group XI 
includes the posterior and lateral crural muscles and the 
muscles of the calf.  They function in propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
toes, and flexion of the knee.  A 10 percent rating is 
warranted when there is moderate disability of Muscle Group 
XI, a 20 percent rating is assigned when the disability is 
moderately severe, and a 30 percent rating is warranted when 
the disability is severe.  38 C.F.R. § 4.73, DC 5311.

After reviewing all the pertinent evidence on file, it is the 
conclusion of the Board that there is a basis for a 20 
percent rating, but no more, to be assigned for the residuals 
of a missile injury to Muscle Group XI.  The record reveals a 
through and through injury in service with extensive surgical 
revision and skin grafting.  On pre-discharge examination, 
there was a history of repeated skin grafting, and the wound 
resulted in a permanent limited profile.

Physical examinations have repeatedly showed loss of muscle 
tissue as a result of the wound, with some loss of strength 
in the leg consistent with the muscle substance loss.  He has 
continued to complain of cramping at the site of the wound.  
It is concluded that these findings more nearly approximate a 
finding of moderately severe rather than moderate muscle 
damage.  38 C.F.R. § 4.7.  As such, the higher rating is for 
assignment with resolution of reasonable doubt in the 
appellant's favor.

There is, however no basis for an increased rating.  There 
are no neurological findings that are separate from the 
muscle damage impairment.  There is no intramuscular scarring 
reported.  There is no evidence of bone, tendon, or artery 
damage which might indicate severe muscle damage.  As such, a 
20 percent rating, but no more, is warranted.

The criteria for rating skin disabilities is found at 38 
C.F.R. § 4.118 (2007), however, scars associated with the 
veteran's GSW residuals of the right lower extremity are 
separately rated and not the subject of the current appeal.  

3. Both Disabilities

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either of the service-connected 
disabilities at issue that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
To the extent that the veteran's service-connected right knee 
and leg disabilities affect his ability to obtain and 
maintain substantially gainful employment, the RO's April 
2006 award of a TDIU has considered the disablement 
attributed to the these disabilities.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 (2007), is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for an ACL tear of 
the right knee is denied.

An initial rating of 20 percent, but no more, for residuals 
of a GSW to the right lower extremity is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks increased initial ratings for his 
service-connected psychiatric, gastrointestinal, and back 
disabilities.  

In a February 2005 report, J.R.K., M.D., a psychiatrist, said 
that the veteran experienced some auditory and visual 
perceptions.  Further, in a March 29, 2005 office record, Dr. 
J.R.K., said that the veteran was hospitalized for 
electroconvulsive therapy (ECT) due to worsening depression 
and, in April 2005, another ECT treatment was reported in the 
psychiatrist's office record.  In a written statement 
received in October 2005, the veteran advised the RO of his 
March 16-25, 2005 psychiatric hospitalization at Palmetto 
Health Baptist Hospital and treatment by Dr. J.R.K.  While 
the claims files include ECT Instruction Sheets for 
outpatients, the medical records regarding the veteran's 
psychiatric hospitalization were not received.  The Board 
believes these should be obtained.  

Furthermore, there appears to be considerable divergence in 
the scores examiners assigned to the veteran on the Global 
Assessment of Functioning (GAF) scale.  The April 2004 VA 
psychologist who examined the veteran reported moderate 
symtoms and a GAF score of 52, although, a November 2004 
private psychiatric evaluation, prepared by B.R., M.D., 
indicates that the veteran was significantly limited due to 
PTSD symtoms and severe depressive symptoms.  Diagnoses 
included moderate to severe major depressive disorder and 
chronic PTSD, and a GAF score of 40 to 50 was assigned.  But, 
the July 2005 VA psychological examiner assigned a GAF score 
of 45 and said the veteran had severe social and occupational 
impairment.  However, in August 2005, when seen by a 
physician in the VA mental health clinic (MHC), moderate to 
severe disability was noted and a GAF score of 60 was 
assigned then and in November 2005.  Although, in June 2006, 
the MHC physician assigned a GAF score of 45, again noting 
moderate to severe disability.  

Here, the Board is of the opinion that further psychiatric 
examination is warranted to more accurately assess the 
current severity of the veteran's service-connected 
psychiatric disorder and reconcile the divergent GAF scores 
assigned to him since he filed his claim in 2004.

Too, during his April 2004 VA general medical examination, 
the veteran weighed 205 pounds and said that he recently 
gained 20 pounds due to joint pain but, in March 2005, prior 
to his esophagogastroduodenoscopy (EGD), a VA record 
indicates that he had substernal pain and said he lost 15 
pounds over the past few months due to a poor appetite.  When 
examined by VA in July 2005, the veteran noted a 26 pound 
weight loss since December 2004, although neither the VA 
gastrointestinal or psychological examiners commented on 
whether the veteran's weight loss was related to his service-
connected GERD or psychiatric disability.  

Also, during his February 2004 VA orthopedic examination, the 
veteran denied radiating pain to his lower extremities 
although a February 2004 VA neurologic examiner said the 
veteran had evidence of a right S1 radiculopathy.  But, 
during his July 2005 VA spine examination the veteran 
complained of radiating back pain into his left leg and 
spasms, although the nurse practitioner who examined him did 
not report any neurologic findings.

As well, the Board notes that, in October 2005, the SSA found 
the veteran totally disabled and unable to work since 
December 2003, due to anxiety related disorders and 
discogenic and degenerative back disorders.  

Given that it has been more than three years since the 
veteran underwent medical examinations in conjunction with 
his claims, and it appears that these disorders may have 
increased in severity, the Board is of the opinion that he 
should be afforded new VA examinations to determine the 
current severity and all manifestations of his service-
connected GERD, psychiatric, and back disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should obtain all VA medical records 
regarding the veteran's treatment for the period 
from August 2006 to the present, and any other 
additional medical records identified by him, to 
specifically include the veteran's March 2005 
psychiatric hospitalization and ECT treatments 
(during March and April 2005) at Palmetto Health 
Baptist Hospital and records from psychiatrist 
J.R.K., M.D., 914 Richland Street, Suite B 101, 
Columbia, South Carolina 29201, dated from May 2005 
to the present, if any.  If any records are 
unavailable, a note to that effect should be placed 
in the claims file, and the veteran and his 
representative so notified in writing.

2.	Then, the veteran should be scheduled for 
appropriate VA examinations, performed by 
physicians, to set out orthopedic and neurologic 
findings and to detail the current severity and all 
manifestations of his service-connected DDD and DJD 
of the thoracolumbar spine, psychiatric disability, 
and GERD.  All indicated tests and studies should 
be performed and all clinical findings reported in 
detail.  The veteran's claims files should be 
provided to each examiner prior to the entry of any 
opinions.  The examiners are requested to address 
the following:

i.	Psychiatric Examination:

1.	The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such symptom 
is a symptom of the veteran's service- 
connected major depressive disorder/PTSD 
(including claims of anxiety and 
insomnia).  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.

2.	The examiner is specifically requested to 
include in the diagnostic formulation an 
Axis V diagnosis (GAF Scale) and an 
explanation of what the assigned score 
represents.

3.	A complete rationale should be provided 
for all opinions provided.  In rendering 
an opinion, the examiner is particularly 
requested to address and reconcile the 
opinions expressed by the VA examiner in 
April 2004 (to the effect that the 
veteran had moderate symtoms); and the 
July 2005 VA examiner (to the effect that 
the veteran had severe social and 
occupational impairment due to his 
psychiatric disability).  The examination 
report should indicate if the examiner 
reviewed the veteran's medical records.

ii.	Orthopedic/Neurologic Examiner(s)

1.	The examiner(s) is(are) requested to 
describe all manifestations of current 
disability all orthopedic and neurologic 
residuals found to result from the 
service-connected DDD and DJD of the 
thoracolumbar spine. 

2.	The examiner(s) should indicate whether 
there is incapacitation due to back 
pathology, detail ranges of motion, 
detail any neurological findings, to 
include the nerves or nerve groups 
affected, and otherwise describe all 
pertinent findings and symptoms.  

3.	A complete rationale for all findings 
should be set out with medical references 
in support of opinions advanced.  The 
examination report should indicate if the 
examiner(s) reviewed the veteran's 
medical records.

iii.	Gastroenterological Examiner:

1.	The examiner should describe 
whether the veteran has 
persistent epigastric 
distress with symptoms of 
pyrosis or regurgitation, 
accompanied by substernal arm 
or shoulder pain, productive 
of considerable impairment of 
health.

2.	The examiner should also note 
whether the veteran's 
service-connected GERD causes 
symptoms of pain, vomiting, 
material weight loss and 
hematemesis or melena with 
moderate anemia, or other 
symptom combinations 
productive of severe 
impairment of health.  The 
examiner is particularly 
requested to comment on 
whether the veteran's 15 
pound weight loss (noted in 
the March 2005 VA treatment 
records) and 26 pound weight 
loss (noted in the VA July 
2005 examination report) is 
related to his service 
connected GERD or to another 
disorder).

3.	Thereafter, the RO should readjudicate 
the veteran's remaining claims.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


